DETAILED ACTION
	This action is responsive to applicant’s communication filed 10/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 and 8 are rejected under 35 U.S.C. 103.
	Claim 7 is cancelled.
	Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b).
	Claims 5 is objected to for a minor informality.

Claim Objections
Claim 5 is objected to because of the following informalities:
In line 2 of claim 5, “the close-ended type question, is done” should read “the close-ended type question is done” (delete the comma).
Appropriate correction is required.

Response to Arguments
Other than for claim 5, the objections to the claims for minor informalities made in the prior office action have been withdrawn.

While the amendments to claim 2 correct some of the antecedent basis issues, claims 2 and 5 remain rejected under 35 U.S.C. 112(b) due to antecedent basis issues that render the claims indefinite. Claim 3 is additionally rejected under 35 U.S.C. 112(b) due to the amendment. See the Rejections below.

Applicant argues at the beginning of Page 6 of the Remarks that the rescheduling of the reminder in Penov is not the same as generating a new close-ended type question. Applicant further argues that the content of the reminder in Penov does not undergo a re-evaluation process as described in Paragraph 60 of the patent application publication. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, claim 1 merely recites “generate a new close-ended type question” and instructing transmission of the new close-ended type question in response to a retransmission request that stopped the original close-ended type question from being performed (asked). The words “generate” and “new” alone do not imply a re-evaluation process. Nor does the word “new” imply that the close-ended type question that is transmitted in response to the retransmission request is different in content from the original close-ended type question that was not performed. Rather, the broadest reasonable interpretation of the limitation “not perform the close-ended type question; access the storage of the service related state to generate a new close-ended type question” is that the user is not asked the original question responsive to the retransmission request and that a storage is accessed to retrieve another question to ask the user once instructed. Whether this new question retrieved from storage is the same or different in content from the original question is not limited by the claims. The teachings of Penov of stopping the transmission of a notification [which in view of White (¶ 37) would be a close-ended type question], generating a new notification by updating the activation condition, and then accessing a storage to transmit the new notification when the new activation condition is met would therefore read on the claims. The same reasoning applies to the receiving of a new close-ended question in independent claim 4.

Applicant argues on Page 6 of the Remarks that there is no motivation to combine the teachings of White and Penov. Applicant argues that White teaches away from rescheduling/ suppressing notifications since it teaches having the server determine when prioritized notifications should be delivered. The examiner respectfully disagrees. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, White teaches proactively generating and sending quick task notifications, which are close-ended type questions, to a user, while Penov teaches stopping the performance of the notification in response to a suppression condition being satisfied and retransmitting the notification once a new condition has been satisfied. White does not teach away from delaying a notification of a close-ended type question in response to a retransmission request determined by certain contextual conditions. Rather since White also teaches determining the context of a user, it would have been obvious to one of ordinary skill in the art to include conditions that result in a delay of a notification by a virtual assistant to a user. 

Applicant further argues that if White and Penov can be combined, they at most teach a quick task notification via an audio channel and rescheduling the same notification in the event of a conflict. Applicant argues that the references do not teach a new type of notification to be presented to the user. The examiner respectfully disagrees for independent claims 1 and 4, which do not recite transmitting a new type of close-ended question. Rather the claims recite transmitting a new question in response to a retransmission request [the question being a close-ended type question]. Claims 1 and 4 do not limit either close-ended type question (i.e. the one before and the one after the retransmission request) to a certain type or category of content. As discussed on Pages 3-4 and in the Rejections below, White in view of Penov therefore teaches transmitting a new close-ended type question or notification responsive to a retransmission request.

Applicant argues that White and Penov are silent with regards to the limitation in claim 3 of “delete the not performed close-ended type question from a history log memory”. However, amended claim 3 only requires one of three optional limitations: 1) deleting the question from a history log, 2) deleting the question from the log and storing it in a database for future use, or 3) skipping the question. As discussed in the Rejections below, Penov teaches the third option required by claim 3 of skipping the not performed close-ended type question.

Applicant further argues the allowability of claims 2 and 5-6 at least on virtue of their dependencies from claims 1 and 4, respectively. However, since independent claims 1 and 4 remain obvious over White and Penov as described above, applicant’s arguments are respectfully moot.

Applicant’s arguments regarding claim 8 have been fully considered but are respectfully moot in view of the new grounds for rejection required by the new claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a conversational part” in line 2 of claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discloses the conversational part as a program within a terminal server that includes a database and history log memory. The conversational parts are responsible for having a conversation with a user and determining a theme or domain of the conversation. See Paragraphs 37, 58, and Figure 1 of the Publication of this application. The hardware for implementing the server is discussed in Paragraph 53. Equivalents would include natural language processors and dialog managers known in conventional virtual assistant systems.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the conversational context" in line 6.  There is insufficient antecedent basis for this limitation in the claims. There is no prior recitation of “a conversational context”. Claim 2 also recites “record the new close-ended type question at a history log, thereby activating a conversational part responsible for the theme of the closed-ended type question… to keep the virtual assistant aware of the conversational context of the conversation regarding the new close-ended type question with the user”. It is unclear if the recitation of “the theme of the close-ended type question” refers to the “closed-ended type question” in lines 5-6 of claim 1 or if refers to “the new close-ended type question” recited at the beginning of claim 2.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the claim requires one of two options or one of three options. The claim can be read that 1) the close-ended type question is deleted from the history log and the question is stored in a database for later use, or 2) the close-ended type question is deleted from the history log and the question is skipped. Alternatively, the claim can be read that 1) the close-ended type question is deleted from the history log, 2) the close-ended type question is deleted from the history log and the question is stored in a database for future use, or 3) the close-ended type question is skipped.
Note: The addition of the semicolon in the claim causes the uncertainty. The claim repeats the limitation “delete the not performed close-ended type question from a history log memory” before the “and”, so it is unclear whether this was intended to be a combination with the next limitation or if it was intended to be an option on its own. The examiner is interpreting the claim to require one of three options.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein identifying a proper time to ask the user the close-ended type question". There is insufficient antecedent basis for this limitation in the claim. Claim 4 previously recites “identify a time to ask the user the closed-end type question”. It is unclear whether claim 5 is modifying this limitation of claim 4 or if this refers to a different identification step. It is further unclear whether “a proper time” in line 1 of claim 5 refers to “a time” in line 6 of claim 4.
Claim 5 also recites the limitation “when the user triggers the notification consumption”. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a notification consumption”. It is unclear whether this limitation refers to a specific element or component of the terminal client or if it means “when the user triggers consumption of the notification”. If the latter, this would also be unclear since claim 4 recites receiving and requesting retransmission of “a close-ended type question” not receiving “a notification”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over WHITE (US 2019/0228766 A1) in view of PENOV (US 2021/0119955 A1).

Regarding Claim 1, WHITE teaches a terminal server of a virtual assistant system, for proactively triggering notifications, the terminal server configured to: (See Figure 1 server 106 in communication with client devices 102. “the audio channel quick task system 200 determines to proactively engage the user with a quick task notification 320 via an audio channel” Paragraph 0067.)
receive data indicative of a change of a service related state associated with a user of at least one terminal client; (“a quick task 112 can take the form of a composed task item that explicitly states a task action… a quick task 112 can be expressed in a communication item or other content item 204. For example, Mike, a co-worker, may send the user a text message stating “call me back,” wherein the quick task 112 can be inferred as a request for the user to “call Mike.” As another example, a notification may be sent to the user from an LOB application or system, such as a time-off request submitted by an employee to a manager, wherein the quick task 112 can be inferred as a request for the user to “approve the time-off request.”” Paragraph 0032. Receiving a communication or a task item from an application is a change of a service related state associated with the user of a client device. See Figure 4 step 406.)
access a storage of the service related state (“A content source 202 can include the personal digital assistant 208, applications 238, such as email applications, calendar applications… or services that the audio channel quick task system 200 is in communication with (e.g., via the network 110) and from which content items 204 comprising tasks associated with the user can be accessed” Paragraph 0034. A content source is accessed which stores content items related with applications and services on a device. See Figure 2 content source 202 within client device 102.)
to generate accordingly a close-ended type question; (“The classifier 214 is operative to parse content items 204 for making a determination as to whether a task is expressed in the text of the content items, and for making a further determination as to whether an identified task is a quick task 112” Paragraph 0035. “as used herein, a quick task 112 is a task that is amenable to being presented to a user via an audio channel and processed with a quick action (e.g., quick reply, simple action), such as a request that can be handled with a brief voice reply (e.g., “yes,” “tell him no,” “agree,” “approve,” “remind me when I get to my office;” “delegate to John”)” Paragraph 0037. A quick task is equivalent to a close-ended type question. See Paragraphs 38-39 and 57-58, which further discuss that a quick task or question is a task that has a finite number of possible user answers, such as yes/no. After being classified, the quick task is generated as a notification. See the example close-ended questions 112 and 322 shown in Figures 1 and 3, respectively. See Figure 4 steps 408-412.)
instruct a transmission of the close-ended type question to the at least one terminal client; (“Upon calculation of a quick task's priority score and a determination that conditions are favorable or appropriate for exposing the quick task 112 to the user via an audio channel (based on a calculated condition favorability score), the output manager 220 is further operative to generate a notification of the highly-ranked quick task and to pass the notification to the user's client computing device 102 for presenting the notification of the quick task to the user via a speaker 210” Paragraph 0057. See Figure 4 step 422.)
…not perform the close-ended type question, (“In some implementations, when the user's current context and client computing device 102 context indicate that conditions are not favorable for presenting the quick task 112 to the user via an audio channel at the current time, the quick task can be stored in a task store 206 that can store tasks in the form of task notifications that include a description of the quick task and contextual criteria… for triggering a presentation of the specific task to the user via an audio channel” Paragraph 0056. A determination is made whether or not to present the quick task to the user, and if the conditions are not satisfied, the quick task is not transmitted. See Figure 4 steps 414-416.)
…analyze a closed type answer provided by the at least one terminal client, (“In some implementations, the user response is received by the personal digital assistant 208 and is communicated to the audio channel quick task system 200. The audio channel quick task system 200 includes a response handler 222 illustrative of a software module, software package, system, or device operative to receive a user response, determine an action to take based on the user response, and to execute the determined action.” Paragraph 0058. An answer of a user is analyzed to determine a corresponding task. As discussed in Paragraphs 37-39, the answers provided are closed type answers. See Figure 4 step 424.)
and instruct transmission of a current response to the closed type answer provided by the user. (“the user response is associated with a task action, such as a reply to a question or request. Based on the reply, the response handler 222 can engage an application 238… the personal digital assistant 208, or a local or remote task action actor 234 to perform a task action on behalf of the user (e.g., setting an alarm, sending a message, performing a transaction)… the response handler 222 sends a message to the LOB application that the time-off request is approved… the notification can include a restatement of the user response and/or a statement of the action they system will take upon receiving confirmation from the user” Paragraph 0059. A response to the answer is sent to the user or to an application to complete a task based on the user’s answer. Confirmation of the user’s intent is also sent to the user. See Figure 4 step 426.)
While WHITE teaches not performing the close-ended question in response to a determination that it is not suitable to present the question to the user at the current time (Paragraphs 56 and 72), WHITE does not teach that this happens in response to a retransmission request received from the at least one terminal client in relation to the transmission.
While WHITE teaches that in response to a contextual trigger, the question is then provided to the client device and an answer from the user is analyzed and responded to (Paragraphs 73-74), WHITE does not teach access the storage of the service related state to generate a new close-ended type question; and instruct a transmission of the new close-ended type question to the at least one terminal client responsive to a retransmission request.
However, PENOV, which is similarly directed to providing notifications to a user using a virtual assistant, teaches in response to a retransmission request received from the at least one terminal client in relation to the transmission: (“the assistant system 140 may then use a local context engine 224 on the client system 130… to infer the contexts associated with the user, environment and the world intelligently based on multi-modal inputs from machine perceptions” Paragraph 0092. “the suppression-condition may indicate that there is a conflict between the user's current activity and the delivery of the reminder. As an example and not by way of limitation, the reminder may be “remind me to call Mom at 8 pm.” However, the user may be on a call with someone else (e.g., a coworker) at 8 pm. If the assistant system 140 delivers the reminder, it may be an interruption to the user” Paragraph 0096. A context tracker running on the client terminal determines a suppression condition based on a current state of the client device, which is equivalent to the retransmission request.)
not perform the close-ended type question, (“the context tracker 510 may mark the reminder as completed 520 in the data store 212 without any further action. Alternatively, the context tracker 510 may delete the reminder from the data store 212” Paragraph 0095. The reminder notification, which is equivalent to the close-ended type question or quick task taught by WHITE, is not provided to the user. This includes marking it complete, deleting it, or rescheduling the reminder.)
access the storage of the service related state to generate accordingly a new close-ended type question, (“Continuing with the previous example, the context tracker 510 may then reschedule the reminder 522 to a later time (e.g., 9 pm) and store the rescheduled reminder in the data store 212. In particular embodiments, suppressing the at least one reminder may comprise generating an updated activation-condition associated with the reminder for the first user. Generating the updated activation-condition may be based on the context associated with the first user.” Paragraph 0096. A new reminder including a new activation condition is generated and stored in a data store. As discussed above, in view of WHITE, the reminder is equivalent to a close-ended type question.)
instruct a transmission of the new close-ended type question to the at least one terminal client, (“the assistant system 140 may further determine the updated activation-condition associated with the reminder is satisfied. The assistant system 140 may then send, to the client system 130, instructions for presenting the reminder” Paragraph 0096. The new reminder, or close-ended type question, is transmitted to the client device at the appropriate time as determine by the context tracker.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the generation and sending of close-ended type questions to a user by a virtual assistant taught by WHITE by incorporating the method of determining a retransmission condition and sending a new close-ended type question to a user at an appropriate time taught by PENOV. Since both references teach providing notifications to a user using a virtual assistant, the combination would have yielded predictable results. As taught by PENOV (Paragraph 0095), “the assistant system 140 may have a technical advantage of reducing unnecessary notifications for a user as the assistant system 140 may determine whether to deliver a reminder intelligently and may only deliver the reminder when it is necessary, thereby improving user experience.”

Regarding Claim 3, WHITE in view of PENOV further teaches further configured to: delete the not performed close-ended type question from a history log memory; or delete the not performed close-ended type question from a history log memory; and store the not performed close-ended type question in a database for future use; or skip the not performed close-ended type question. (PENOV, “the assistant system 140 may suppress the at least one reminder for the first user, wherein suppressing the at least one reminder comprises one or more of deleting the reminder for the first user, rescheduling the reminder for the first user, or generating an updated activation-condition associated with the reminder for the first user” Paragraph 0098. The claim only requires one of the options. The reminder that is suppressed and not presented to the user is deleted, which is equivalent to skipping the reminder.)
It would have been further obvious to one of ordinary skill in the art in view of PENOV to delete or skip a question notification depending on the context of the user. As taught by PENOV (Paragraph 0095), “the assistant system 140 may determine whether to deliver a reminder intelligently and may only deliver the reminder when it is necessary, thereby improving user experience”.

Regarding Claim 4, WHITE teaches a terminal client of a virtual assistant system, for proactively triggering notifications, configured to: (See Figure 1 server 106 in communication with client devices 102. “the audio channel quick task system 200 determines to proactively engage the user with a quick task notification 320 via an audio channel” Paragraph 0067.)
in a first time interval, receive a close-ended type question (“If a determination is made to not present the quick task 112 to the user via an audio channel at the current time (i.e., a negative determination), the method 400 proceeds to OPERATION 416 where the task notification 320 is stored in a task store 206 with contextual trigger criteria” Paragraph 0073. At a current time, which is a first time interval, a quick task is generated to be delivered to a user. A quick task is equivalent to a close-ended type question. See Paragraphs 38-39 and 57-58, which discuss that a quick task or question is a task that has a finite number of possible user answers, such as yes/no. After being classified, the quick task is generated as a notification. See the example close-ended questions 112 and 322 shown in Figures 1 and 3, respectively. See Figure 4 steps 408-414.)
relating to a change of a service related state associated with a user (“a quick task 112 can take the form of a composed task item that explicitly states a task action… a quick task 112 can be expressed in a communication item or other content item 204. For example, Mike, a co-worker, may send the user a text message stating “call me back,” wherein the quick task 112 can be inferred as a request for the user to “call Mike.” As another example, a notification may be sent to the user from an LOB application or system, such as a time-off request submitted by an employee to a manager, wherein the quick task 112 can be inferred as a request for the user to “approve the time-off request.”” Paragraph 0032. Receiving a communication or a task item from an application is a change of a service related state associated with the user of a client device. See Figure 4 step 406.)
from a terminal server of the virtual assistant system to trigger to a user; (“Upon calculation of a quick task's priority score and a determination that conditions are favorable or appropriate for exposing the quick task 112 to the user via an audio channel (based on a calculated condition favorability score), the output manager 220 is further operative to generate a notification of the highly-ranked quick task and to pass the notification to the user's client computing device 102 for presenting the notification of the quick task to the user via a speaker 210” Paragraph 0057. A close-ended type question is received by a client device from a terminal. See Figure 4 step 422.)
identify a time to ask the user the close-ended type question… (“when the user's current context and client computing device 102 context indicate that conditions are not favorable for presenting the quick task 112 to the user via an audio channel at the current time, the quick task can be stored in a task store 206 that can store tasks in the form of task notifications that include a description of the quick task and contextual criteria (e.g., when the user starts/finishes a task…) for triggering a presentation of the specific task to the user via an audio channel” Paragraph 0056. A time is determined when to ask the user the quick task using contextual triggers stored for the quick task, such as when the user has completed their current task. Also see Paragraph 0072.)
…and provide a current response to an answer provided by the user. (“the user response is associated with a task action, such as a reply to a question or request. Based on the reply, the response handler 222 can engage an application 238… the personal digital assistant 208, or a local or remote task action actor 234 to perform a task action on behalf of the user (e.g., setting an alarm, sending a message, performing a transaction)… the response handler 222 sends a message to the LOB application that the time-off request is approved… the notification can include a restatement of the user response and/or a statement of the action they system will take upon receiving confirmation from the user” Paragraph 0059. A response to the answer is sent to the user or to an application to complete a task based on the user’s answer. Confirmation of the user’s intent is also sent to the user. See Figure 4 step 426.)
While WHITE teaches determining a time to ask the user a close-ended type question (Paragraphs 72-73), WHITE does not teach and request a retransmission of the close-ended question from the terminal server in a delay from the first time interval; receive a new close-ended question; and ask the new close-ended question to the user.
However, PENOV, which is similarly directed to providing notifications to a user using a virtual assistant, teaches in a first tine interval, receive a close-ended type question… (“the suppression-condition may indicate that there is a conflict between the user's current activity and the delivery of the reminder. As an example and not by way of limitation, the reminder may be “remind me to call Mom at 8 pm.”” Paragraph 0096. A reminder notification is received in a first time interval, such as when a user is performing a task. In view of WHITE, it would have been obvious for the reminder notification to be a close-ended question type notification.)
identify a time to ask the user the close-ended type question and request a retransmission of the close-ended question from the terminal server in a delay from the first time interval; (“the context engine 505 may infer that a suppression-condition is satisfied. In particular embodiments, suppressing the at least one reminder may comprise rescheduling the reminder for the first user. Continuing with the previous example, the context tracker 510 may then reschedule the reminder 522 to a later time (e.g., 9 pm) and store the rescheduled reminder in the data store 212” Paragraph 0096. A first time interval (e.g. 8 pm) is delayed to a new time to present the notification to the user. Rescheduling the notification of the reminder based on a time that a user is available is equivalent to a request for retransmission of a close-ended question. Also see Paragraph 0093, which discusses determining user context based on time information.)
receive a new close-ended question; (“Continuing with the previous example, the context tracker 510 may then reschedule the reminder 522 to a later time (e.g., 9 pm) and store the rescheduled reminder in the data store 212. In particular embodiments, suppressing the at least one reminder may comprise generating an updated activation-condition associated with the reminder for the first user. Generating the updated activation-condition may be based on the context associated with the first user.” Paragraph 0096. A new reminder including a new activation condition is generated and stored in a data store. As discussed above, in view of WHITE, the reminder is equivalent to a close-ended type question.)
and ask the new close-ended question to the user; (“the assistant system 140 may further determine the updated activation-condition associated with the reminder is satisfied. The assistant system 140 may then send, to the client system 130, instructions for presenting the reminder” Paragraph 0096. The new reminder, or close-ended type question, is transmitted to the client device at the appropriate time as determineD by the context tracker.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the receiving of a close-ended type question by a user of a virtual assistant taught by WHITE by incorporating the method of determining a retransmission condition and sending a new close-ended type question to a user at an appropriate time taught by PENOV. Since both references teach providing notifications to a user using a virtual assistant, the combination would have yielded predictable results. As taught by PENOV (Paragraph 0095), “the assistant system 140 may have a technical advantage of reducing unnecessary notifications for a user as the assistant system 140 may determine whether to deliver a reminder intelligently and may only deliver the reminder when it is necessary, thereby improving user experience.”

Regarding Claim 5, WHITE in view of PENOV further teaches wherein identifying a proper time to ask the user the close-ended type question, is done when the user triggers the notification consumption. (WHITE, “the user can make an explicit request for an audible presentation of stored or queued quick tasks 112. For example, the user can utter a request to the personal digital assistant 208, such as, “Tell me my pending quick tasks.” Accordingly, quick task notifications stored in the task store 206 can be communicated to the client computing device 102 and exposed to the user via a speaker 210.” Paragraph 0057. The user can trigger consumption of the close-ended type notifications by providing an input, such as a voice command. If the user is triggering consumption of the notifications, then it is a proper time to ask the user the close-ended type questions provided by the notifications.)

Regarding Claim 6, WHITE in view of PENOV further teaches wherein asking the new close-ended question to the user is done as a response to a trigger from the user (WHITE, “the user can make an explicit request for an audible presentation of stored or queued quick tasks 112. For example, the user can utter a request to the personal digital assistant 208, such as, “Tell me my pending quick tasks.” Accordingly, quick task notifications stored in the task store 206 can be communicated to the client computing device 102 and exposed to the user via a speaker 210.” Paragraph 0057. The user can trigger consumption of the close-ended type notifications by providing an input, such as a voice command. If the user is triggering consumption of the notifications, then it is a proper time to ask the user the close-ended type questions presented by the notifications.)
or proactively without receiving any trigger from the user. (PENOV, “the proactive module 515 may use the user's profile data and information from the context engine 505 to proactively generate a reminder without the user's explicit request” Paragraph 0094. “the assistant system 140 may further determine the updated activation-condition associated with the reminder is satisfied. The assistant system 140 may then send, to the client system 130, instructions for presenting the reminder. Continuing with the previous example, the context tracker 510 may determine that the user has finished the call with the coworker, based on which the reminder to call Mom may be delivered” Paragraph 0096. The new notification is provided to the user proactively in response to a trigger condition being satisfied, without an explicit request from the user.)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WHITE (US 2019/0228766 A1) in view of PENOV (US 2021/0119955 A1) and further in view of CARSON (US 2014/0365885 A1).

Regarding Claim 2, WHITE in view of PENOV teaches all the limitations of claim 1, on which claim 2 depends.
PENOV further teaches further configured to record the new close-ended type question at a history log memory, (“Each action selected may depend on the execution result from previous actions. In particular embodiments, the dialog intent resolution 336 may resolve the user intent associated with the current dialog session based on dialog history between the user and the assistant system 140.” Paragraph 0076. Questions and answers from a dialog session are stored in a history. Also see Paragraph 0095, which teaches that reminders, including completed reminders are stored in a data store.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art in view of PENOV to maintain a dialog history of the close-ended question notifications delivered to the user taught by WHITE. As taught by PENOV (Paragraph 0076), this would improve the determination of the user’s intent until there are no more actions to execute. 
While PENOV teaches a natural language understating module for determining a domain of a user input (Paragraphs 0059, 0072), WHITE in view of PENOV does not teach thereby activating a conversational part responsible for a theme of the close-ended type question to be aware the conversational part is in a middle of a conversation flow and to be able to understand an incoming utterance from the user and to keep the virtual assistant system aware of the conversational context of the conversation flow regarding the new close-ended type question with the user.
	However, CARSON, which is directed to conversation persistence across sessions of a virtual assistant, teaches thereby activating a conversational part responsible for a theme of the close-ended type question to be aware the conversational part is in a middle of a conversation flow and to be able to understand an incoming utterance from the user and to keep the virtual assistant system aware of the conversational context of the conversation flow regarding the close-ended type question with the user. (“the second instance of the DA user interface in another embodiment including a collapsible directory structure for a transcript of a dialogue between the user and the DA… the directory structure divides the transcript into similar topics. FIG. 5N shows the dialogue from the first and second instances of the DA user interface divided into a dining topic 532 and a weather topic 533… if a respective topic is minimized within the collapsible directory structure, contextual information for portions of the dialogue related to the respective topic are excluded from context history. In turn, the excluded contextual information is not used in intent inference by natural language processor 332 when the DA is attempting to respond to a user's question or request.” Paragraphs 0154-156. A natural language processor is equivalent to the “conversational part” as disclosed in the instant application. A dialogue context history is a conversation flow. A topic, such as “weather” or “dining” is a theme of the conversation. The natural language processor is made aware it is in the middle of a conversation using the dialogue context history that is made active. The NLP is able to understand an incoming utterance using the active dialogue context history.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the virtual assistant for delivering notification to a user based on context data taught by WHITE in view of PENOV by incorporating the method of recording of conversation history by topic and using a topic of a previous conversation to understand a current user utterance taught by CARSON. Since the references are directed to virtual assistant systems, the combination would have yielded predictable results. This would improve the user experience by allowing a user to be able to respond to the questions asked of the user at a later time or to continue a conversation based on the previous topic of a question. In view of WHITE (Paragraph 0057), such a combination would aid the user in completing tasks at times that are convenient for the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WHITE (US 2019/0228766 A1) in view of LEWIS (US 2020/0210649 A1).

Regarding Claim 8, WHITE teaches a method of managing a virtual assistant system, the method comprising: receiving data indicative of a service related state associated with a user of a terminal client; (“a quick task 112 can take the form of a composed task item that explicitly states a task action… a quick task 112 can be expressed in a communication item or other content item 204. For example, Mike, a co-worker, may send the user a text message stating “call me back,” wherein the quick task 112 can be inferred as a request for the user to “call Mike.” As another example, a notification may be sent to the user from an LOB application or system, such as a time-off request submitted by an employee to a manager, wherein the quick task 112 can be inferred as a request for the user to “approve the time-off request.”” Paragraph 0032. Receiving a communication or a task item from an application is a change of a service related state associated with the user of a client device. See Figure 4 step 406.)
transmitting a first type of close-ended question (“Upon calculation of a quick task's priority score and a determination that conditions are favorable or appropriate for exposing the quick task 112 to the user via an audio channel (based on a calculated condition favorability score), the output manager 220 is further operative to generate a notification of the highly-ranked quick task and to pass the notification to the user's client computing device 102 for presenting the notification of the quick task to the user via a speaker 210” Paragraph 0057. See Figure 4 step 422.
See Paragraphs 0037-40, which discuss the determination of a quick task which is asked of a user. “amenability to presentation via an audio channel can be determined… based on a constrained set of possible user responses or actions (e.g., yes/no, approve/disapprove, queue, delegate) for a particular task…the determination of whether a task is a quick task 112 is based on a determination of whether a determined number of possible responses satisfy a predefined threshold (e.g., two possible responses, up to five possible responses)” Paragraphs 0038-39. The quick tasks are therefore equivalent to close-ended questions.)
by accessing a storage of the service related state; (“A content source 202 can include the personal digital assistant 208, applications 238, such as email applications, calendar applications… or services that the audio channel quick task system 200 is in communication with (e.g., via the network 110) and from which content items 204 comprising tasks associated with the user can be accessed” Paragraph 0034. A content source is accessed which stores content items related with applications and services on a device. See Figure 2 content source 202 within client device 102. The quick tasks, or close-ended questions, are generated from the content source.)
and receiving a user answer to the… close-ended question from the terminal client. (“In some implementations, the user response is received by the personal digital assistant 208 and is communicated to the audio channel quick task system 200. The audio channel quick task system 200 includes a response handler 222 illustrative of a software module, software package, system, or device operative to receive a user response, determine an action to take based on the user response, and to execute the determined action.” Paragraph 0058. An answer of a user is analyzed to determine a corresponding task. As discussed in Paragraphs 37-39, the answers provided are closed type answers. See Figure 4 step 424.)
While WHITE teaches not performing the close-ended question in response to a determination that it is not suitable to present the question to the user at the current time (Paragraphs 56 and 72), WHITE does not teach and in response to a retransmission request received from the terminal client in relation to the transmission: accessing the storage of the service related state to generate a new type of close-ended type question.
While WHITE teaches that in response to a contextual trigger, the question is then provided to the client device and an answer from the user is analyzed and responded to (Paragraphs 73-74), WHITE does not teach and transmitting the new type of close-ended question to the terminal client and that the answer of the user is in response to the new type of close-ended question.
However, LEWIS, which is directed to transitioning between dialog contexts of an automated assistant, teaches and in response to a retransmission request received from the terminal client in relation to the transmission: accessing the storage of the service related state to generate a new type of close-ended type question; and transmitting the new type of close-ended question to the terminal client, and that the answer of the user is in response to the new type of close-ended question. (“At this point, another user named Joe sends the user a message that appears as part of the transcript, and which reads, “WANT TO GO TO DINNER TONIGHT AT 7:00 AT VINCENZO'S?” At this point another breakpoint, BP2 in FIG. 2A, may be inserted into the transcript to signify the beginning of a new dialog context, dinner tonight. The user responds, “YES,” and in response, the automated assistant chimes in, “WANT TO BOOK A RESERVATION FOR 2 FOR DINNER TONIGHT AT 7:00 AT VINCENZO'S?... there have been two dialog contexts active during this conversation between the user and the automated assistant: the one associated with BP1 that relates to shoe shopping and the other associated with BP2 that relates to making the dinner reservation. Data indicative of these dialog contexts may be persisted, e.g., by dialog context engine 138 in database 139… However, in FIG. 2D, the user instead says, “BACK TO SHOE SHOPPING. WHERE DID WE LEAVE OFF?” At this point, automated assistant 120 once again provides summary natural language output about the past conversation, stating, “YOU WERE INTERESTED IN BLACK COLOR WOMEN'S DRESS SHOES IN SIZE 7. DID YOU WANT TO SHOP FOR A SPECIFIC BRAND?” The user then replies, “ALL BRANDS THAT ARE ON SALE,” and the shoe shopping conversation resumes” Paragraphs 0071-77. Also see the alternative embodiments discussed in Paragraphs 71-77 and Figures 2B-2D. 
A first conversation of a first domain (type) is interrupted in order to ask a user a second type of question. The retransmission request is the receiving of a text message that results in a change of context for the virtual assistant, which results in transmission of the new type of question to the user device by the virtual assistant system [see Figure 1 cloud-based assistant 119 and client device 106.] 
Alternatively, the first type of question is the initial question shown in Figure 2A, “Do you want to shop for a specific color shoe or specific brand?”. The conversation flow is then interrupted and the retransmission request is the user asking “What were we talking about?” in Figure 2C or “Where did we leave off?” in Figure 2D. This results in the storage being accessed and a new type of question including a summary of the past conversation being transmitted to the client. For example, in Figure 2D, the new type of question is “Did you want to shop for a specific brand?”.
The answers received from the user as discussed in Paragraphs 71-77 and Figures 2C-2D include closed type answers, i.e. “Yes” or a selection from a finite number of options.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the generation and transmission of close-ended questions to a user by a virtual assistant taught by WHITE by transmitting a different type of closed ended question responsive to a retransmission request resulting from changes in the domain of the conversation as taught by LEWIS. Since both references are directed to assisting a user with completing tasks by prompting the user with close ended questions, the combination would have yielded predictable results. Such a combination would improve the user experience by allowing the user to switch between different dialog contexts and assisting the user with completing different types of actions without having to restart a conversation, as suggested by LEWIS (Paragraphs 4, 14, and 73).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karpukhin (US 2019/0362712 A1) teaches determining whether the intent of the user corresponds to an open ended or close ended type question. (¶ 57-58)
Kim (US 2020/0090641 A1) teaches tracking a dialog state or conversation flow in order to correctly interpret a user’s intent. (¶ 29)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173